                                                                                          FILED
                                                                                 2018 Oct-29 PM 03:23
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAKE ROBERT HOGAN,                   )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )        Case No. 2:16-cv-00648-KOB-TMP
                                     )
VESTAVIA HILLS                POLICE )
DEPARTMENT, et al.,                  )
                                     )
      Defendants.                    )


                          MEMORANDUM OPINION

      The magistrate judge filed a report on September 19, 2018, recommending

the defendants’ special report be treated as a motion for summary judgment and

further recommending that the motion be granted. (Doc. 22). Although the parties

were advised of their right to file specific written objections within fourteen days,

the court received no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS

the magistrate judge’s report and ACCEPTS his recommendation. Accordingly,

the court finds that the defendants’ motion for summary judgment should be

GRANTED because no genuine issues of material fact exist.

      The court will enter a separate Final Order.


                                          1
DONE and ORDERED this 29th day of October, 2018.




                ____________________________________
                KARON OWEN BOWDRE
                CHIEF UNITED STATES DISTRICT JUDGE




                              2

                              2
